Citation Nr: 0522682	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  01-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to waiver of recover of VA compensation 
benefits, originally calculated in the amount of $3,158.09.  

2.  Propriety of a monthly apportionment of $200 of the 
veteran's VA benefits awarded on behalf of his son [redacted]. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claim of entitlement to a 
waiver of recovery of an overpayment of VA compensation 
benefits on the basis that a timely claim for a waiver had 
not been filed.  

With regard to the issue of the propriety of a monthly 
apportionment of $200 of the veteran's VA benefits awarded on 
behalf of his son [redacted], the Board notes that, after being 
notified of this action by letter dated in February 2002, the 
veteran submitted a notice of disagreement (NOD) with respect 
to that action, which was received in April 2002.  However, 
the veteran has not been issued a Statement of the Case (SOC) 
addressing the apportionment issue.  The United States Court 
of Appeals for Veterans Claims has stated that when an SOC 
has not been provided following the timely filing of an NOD, 
a remand to the RO is required for a completion of an SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the 
issue of the propriety of a monthly apportionment of $200 of 
the veteran's VA benefits awarded on behalf of his son [redacted] 
must be remanded to the RO for the issuance of an SOC.  See 
the Remand portion of this decision, below.


FINDINGS OF FACT

1.  By means of a letter dated in August 1995 which was not 
returned as undeliverable, the veteran was informed that, due 
to his incarceration for conviction of a felony, it was 
proposed that his compensation benefits would be reduced from 
$73 a month to $36.50 effective from July 26, 1989; this 
letter also informed him that the proposed action would 
result an overpayment of already-paid benefits. 

2.  By letter dated in December 1995 sent to his care at the 
address provided by the veteran of the prison in which he was 
incarcerated, the veteran was informed that his VA benefits 
had been reduced from July 26, 1989, as previously proposed; 
this letter was not returned as undeliverable.  

3.  A letter dated in December 1995 sent to his care at the 
address of the prison in which he was incarcerated notified 
the veteran that he owed VA a debt at that time in the amount 
of $3,158.09; this letter also informed the veteran of his 
right to request a waiver of recovery of this indebtedness 
and that he had a period of 180 days in which to request a 
waiver of the indebtedness; this letter was not returned as 
undeliverable

4.  The veteran requested a waiver of recovery of the 
overpayment in question by letter received in May1999; there 
no correspondence evidencing an intent to file a waiver of 
the debt in question within 180 days of the December 1995 
letter informing him of this debt.  


CONCLUSION OF LAW

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits originally calculated in the amount of 
$3,158.09 is precluded by the veteran's failure to make a 
timely request for a waiver.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  However, 
the VCAA and implementing regulations do not apply in waiver 
cases, such as the case at bar.  See Barger v. Principi, 16 
Vet. App. 132 (2002).

According to the appropriate law and regulations, an 
applicant has 180 days from the date of notification of an 
indebtedness in order to request relief from recovery of 
overpayments of VA benefits.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.963(b), 3.1(q) (2004).  The 180-day 
period can be extended if the individual requesting a waiver 
demonstrates that there was a delay in the receipt of the 
notice as a result of an error by VA or the postal 
authorities or due to other circumstances beyond his control.  
If the requester substantiates a delay, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. §§ 
1.963(b), 3.1(q) (2004).

Historically, the RO awarded the veteran service connection 
for post-traumatic stress disorder by a rating decision dated 
in August 1985.  A 10 percent rating was assigned effective 
from July 29, 1983.  

By letter dated in August 1995 that was not returned as 
undeliverable (the original notification letter dated in June 
1995 was returned), the veteran was informed that, due to his 
incarceration for a felony, it was proposed that his 
compensation benefits would be reduced from $73 a month to 
$36.50 effective from July 26, 1989.  This letter also 
informed him that this action would result an overpayment of 
benefits.  By letter dated in December 1995 sent to his care 
at the address, provided by the veteran, of the prison in 
which the veteran was incarcerated, the veteran was informed 
that his VA benefits had been reduced from July 26, 1989, as 
previously proposed.  This letter was not returned as 
undeliverable.  

In a letter dated in December 1995 sent to veteran's care at 
the address of the prison in which the veteran was 
incarcerated, the veteran was notified that he owed VA a debt 
at that time in the amount of $3,158.09.  This letter also 
informed the veteran of his right to request a waiver of this 
indebtedness and that he had a period of 180 days in which to 
request a waiver of this indebtedness.  The letter was not 
returned as undeliverable.  Moreover, a December 1999 
Memorandum prepared at the RO certified that this letter was 
sent to the veteran's prison address provided by the veteran, 
and that it was not returned due to an incorrect address.  
However, it was not until May 1999 that the veteran requested 
a waiver of recover of the debt in question.  Review of the 
documents of record reveals no correspondence from the 
veteran evidencing an intent to file a waiver of the debt in 
question within 180 days of the December 1995 letter 
informing him of this debt.  

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption."

Given the legal authority cited above, and the fact that 
there is no indication that the December 1995 notification of 
the debt in question was returned as undeliverable, the Board 
finds the legal criteria cited above to be controlling in 
this case.  Thus, as the request for waiver of the debt in 
question was not timely filed, the Board must deny the appeal 
based on the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430, (1994).  As a result, the Board may not address the 
merits of the case, and may not consider factors of equity 
and good conscience, such as financial hardship.  

In making the above determination, the Board notes that it 
has carefully considered the contentions of the veteran to 
the effect that he was not timely notified of the debt in 
question because his mail was "withheld" by prison 
officials at the time the notification of his indebtedness 
was sent in December 1995 due to an "investigation" of him 
during that period of time.  There is nothing in the record 
to support these assertions, however, and as there is no 
evidence of record suggesting that the veteran was not 
properly informed of the debt in question, the claim must be 
denied.  


ORDER

The request for waiver of recovery of VA compensation 
benefits, originally calculated in the amount of $3,158.09, 
is denied as not timely filed.    


REMAND

As explained in the Introduction, above, due to the holding 
in Manlincon v. West, 12 Vet. App. 238 (1999), this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following development.  VA will notify 
the veteran when further action is required on his part.   

1.  The RO should, to the extent the claim is not 
granted in full, issue a Statement of the Case 
with respect to the issue of the propriety of a 
monthly apportionment of $200 of the veteran's VA 
benefits awarded on behalf of his son [redacted].


2.  The RO must review the claims file and ensure 
that all notification and development action 
required by law, to include those pertaining to 
"contested claims," with respect to this issue 
is fully complied with and satisfied.

3.  The veteran and his attorney are hereby 
notified that, following the issuance of an SOC 
concerning the issue of the propriety of a monthly 
apportionment of $200 of the veteran's VA benefits 
awarded on behalf of his son [redacted], the veteran 
must perfect a timely substantive appeal if he 
desires appellate review of this issue by the 
Board.  See 38 U.S.C.A. § 7105A; 
38 C.F.R. § 20.501.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


